Citation Nr: 1752166	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-03 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2017, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record. 

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran is unemployable due to symptoms of his service-connected PTSD, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

A claim asserting new and material evidence has been submitted to reopen previously denied claims of entitlement to service connection for low back and right leg disorders was filed in February 2017 (see VA Form 21-526), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

The Veteran testified that his PTSD symptoms have worsened to include increased irritability since his most recent VA examination in October 2010.  See January 2017 Board Hearing Transcript at 9.  As such, the Board finds that a new examination should be provided in order to assess the current nature and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

As the issues of entitlement to an increased rating and entitlement to a TDIU are inextricably intertwined, the TDIU claim must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Finally, updated private and VA treatment records should be secured.  See 38 C.F.R. § 3.159(c); see also Sullivan v. McDonald, 815 F.3d 786 (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain and associate any outstanding private treatment records.

3.  Then schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his PTSD.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed. 

The examiner should provide the current findings regarding all symptoms associated with the service-connected PTSD and should opine as to their severity.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his PTSD.  

4.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal, to include entitlement to a TDIU.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

